Citation Nr: 1229909	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  09-29 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for a voiding dysfunction. 

5.  Entitlement to service connection for residuals of a stroke. 

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services

ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1953 to December 1954 and from February 1960 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the special processing unit in Cleveland, Ohio ("Tiger Team").  Jurisdiction remains with the RO in Atlanta, Georgia.  In his substantive appeal, which was received by the RO in August 2009, the Veteran expressly limited his appeal to the issues listed on the title page of this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's substantive appeal (VA Form 9), which was received at the RO in August 2009, the appellant indicated a desire to present testimony at a hearing before a Member of the Board (e.g., Veterans Law Judge (VLJ)) at the RO (Travel Board).  A complete and thorough review of the claims folder indicates that he has not been accorded such a hearing, nor has he withdrawn his request for one.  A basic principle of veterans' law is that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Schedule the appellant for a travel board hearing at the Atlanta, Georgia RO, with appropriate notification to him and his representative.  After a hearing is conducted, or if he withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

